
	
		I
		111th CONGRESS
		1st Session
		H. R. 1835
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Boren (for
			 himself, Mr. Larson of Connecticut,
			 Mr. Sullivan,
			 Mr. Abercrombie,
			 Mr. Bishop of Georgia,
			 Mr. Burgess,
			 Mr. Conaway,
			 Mr. Kagen,
			 Mr. McMahon,
			 Ms. Markey of Colorado,
			 Mr. Miller of Florida,
			 Mr. Minnick,
			 Mr. Teague, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Oversight and Government
			 Reform and Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  alternative energy investments and job creation.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the New Alternative Transportation
			 to Give Americans Solutions Act of 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Promote the Purchase and Use of NGVS With an Emphasis on
				Heavy Duty Vehicles and Fleet Vehicles
					Sec. 101. Modification of alternative fuel credit.
					Sec. 102. Extension and modification of alternative fuel
				vehicle credit.
					Sec. 103. Allowance of vehicle and infrastructure credits
				against regular and minimum tax and transferability of credits.
					Sec. 104. Modification of credit for purchase of vehicles
				fueled by natural gas or liquified natural gas.
					Sec. 105. Modification of definition of new qualified
				alternative fuel motor vehicle.
					Title II—Promote production of NGVs by Original Equipment
				Manufacturers
					Sec. 201. Credit for producing vehicles fueled by natural gas
				or liquified natural gas.
					Title III—To Incentivize the Installation of Natural Gas Fuel
				Pumps at Service Stations and Depots and Domestic LNG Production Facilities for
				Small Energy Producers
					Sec. 301. Extension and modification of alternative fuel
				vehicle refueling property credit.
					Sec. 302. Increase in credit for certain alternative fuel
				vehicle refueling properties.
					Title IV—Natural Gas Vehicles
					Sec. 401. Natural gas vehicles in Federal fleet.
					Sec. 402. Grants for natural gas vehicles research and
				development.
				
			IPromote the
			 Purchase and Use of NGVS With an Emphasis on Heavy Duty Vehicles and Fleet
			 Vehicles
			101.Modification of
			 alternative fuel credit
				(a)Alternative fuel
			 creditParagraph (5) of section 6426(d) (relating to alternative
			 fuel credit) is amended by inserting , and December 31, 2027, in the
			 case of any sale or use involving compressed or liquefied natural gas)
			 after hydrogen.
				(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(d) is amended by inserting , and December 31, 2027, in
			 the case of any sale or use involving compressed or liquefied natural
			 gas) after hydrogen.
				(c)Payments
			 relating to alternative fuel or alternative fuel
			 mixturesParagraph (6) of section 6427(e) is amended—
					(1)in subparagraph
			 (C)—
						(A)by striking
			 subparagraph (D) in subparagraph (C) and inserting
			 subparagraphs (D) and (E), and
						(B)by striking
			 and at the end thereof,
						(2)by striking the
			 period at the end of subparagraph (D) and inserting ,
			 and,
					(3)by inserting at
			 the end the following:or with respect to compressed or liquefied natural
			 gas after subparagraph (D).
						
							(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving compressed or liquefied natural
				gas.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
				102.Extension and
			 modification of alternative fuel vehicle credit
				(a)In
			 generalParagraph (4) of
			 section 30B(k) (relating to termination) is amended by inserting
			 (December 31, 2027, in the case of a vehicle powered by compressed or
			 liquefied natural gas) before the period at the end.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
				103.Allowance of
			 vehicle and infrastructure credits against regular and minimum tax and
			 transferability of credits
				(a)Business
			 creditsSubparagraph (B) of section 38(c)(4) is amended by
			 striking and at the end of clause (vii), by striking the period
			 at the end of clause (viii) and inserting , and, and by
			 inserting after clause (viii) the following new clauses:
					
						(ix)the portion of the credit determined under
				section 30B which is attributable to the application of subsection (e)(3)
				thereof with respect to qualified alternative fuel motor vehicles which are
				capable of being powered by compressed or liquefied natural gas, and
						(x)the portion of the credit determined under
				section 30C which is attributable to the application of subsection (b) thereof
				with respect to refueling property which is used to store and or dispense
				compressed or liquefied natural
				gas.
						.
				(b)Personal
			 credits
					(1)New qualified
			 alternative fuel motor vehiclesSubsection (g) of section 30B is
			 amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain new qualified alternative fuel motor vehiclesIn the case of the portion of the credit
				determined under subsection (a) which is attributable to the application of
				subsection (e)(3) with respect to qualified alternative fuel motor vehicles
				which are capable of being powered by compressed or liquefied natural
				gas—
								(A)paragraph (2) shall (after the application
				of paragraph (1)) be applied separately with respect to such portion,
				and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27 and
				30.
									.
					(2)Alternative fuel
			 vehicle refueling propertiesSubsection (d) of section 30C is
			 amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain alternative fuel vehicle refueling propertiesIn the case of the portion of the credit
				determined under subsection (a) with respect to refueling property which is
				used to store and or dispense compressed or liquefied natural gas and which is
				attributable to the application of subsection (b)—
								(A)paragraph (2)
				shall (after the application of paragraph (1)) be applied separately with
				respect to such portion, and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the
				sum of the regular tax liability (as defined in section 26(b)) plus the
				tentative minimum tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27, 30, and the portion of the
				credit determined under section 30B which is attributable to the application of
				subsection (e)(3)
				thereof.
									.
					(c)Credits may be
			 transferred
					(1)Vehicle
			 creditsSubsection (h) of
			 section 30B is amended by adding at the end the following new paragraph:
						
							(11)Transferability
				of creditNothing in any law
				or rule of law shall be construed to limit a taxpayer from transferring,
				through sale and repurchase agreement, the credit allowed by this section for
				qualified alternative fuel motor vehicles which are capable of being powered by
				compressed or liquefied natural
				gas.
							.
					(2)Infrastructure
			 creditSubsection (e) of section 30C is amended by adding at the
			 end the following new paragraph:
						
							(6)Credit may be
				transferredNothing in any
				law or rule of law shall be construed to limit a taxpayer from transferring the
				credit allowed by this section through sale and repurchase
				agreements.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to property placed in service after the date of the enactment of this
			 Act.
				104.Modification of
			 credit for purchase of vehicles fueled by natural gas or liquified natural
			 gas
				(a)Increase in
			 creditParagraph (2) of
			 section 30B(e) (relating to applicable percentage) is amended to read as
			 follows:
					
						(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage with respect to any new qualified alternative fuel motor vehicle
				is—
							(A)except as provided in subparagraphs (B) and
				(C)—
								(i)50 percent,
				plus
								(ii)30 percent, if
				such vehicle—
									(I)has received a
				certificate of conformity under the Clean Air Act and meets or exceeds the most
				stringent standard available for certification under the Clean Air Act for that
				make and model year vehicle (other than a zero emission standard), or
									(II)has received an
				order certifying the vehicle as meeting the same requirements as vehicles which
				may be sold or leased in California and meets or exceeds the most stringent
				standard available for certification under the State laws of California
				(enacted in accordance with a waiver granted under section 209(b) of the Clean
				Air Act) for that make and model year vehicle (other than a zero emission
				standard)
									(B)80 percent, in the case of vehicles that
				are only capable of operating on compressed natural gas or liquefied natural
				gas, or mix-fuel vehicles which are capable of operating on compressed or
				liquefied natural gas, and
							(C)50 percent, in the
				case of vehicles described subsection (e)(4)(A)(i)(II).
							For
				purposes of the preceding sentence, in the case of any new qualified
				alternative fuel motor vehicle which weighs more than 14,000 pounds gross
				vehicle weight rating, the most stringent standard available shall be such
				standard available for certification on the date of the enactment of the Energy
				Tax Incentives Act of
				2005..
				(b)Higher
			 incremental cost limits for natural gas vehiclesSubsection (e) of section 30B (relating to
			 new qualified alternative motor vehicle credit) is amended by adding at the end
			 the following new paragraph:
					
						(6)Higher
				incremental cost limits for natural gas vehiclesIn the case of alternative fueled motor
				vehicles with respect to vehicles powered by compressed or liquefied natural
				gas, paragraph (3) shall be applied—
							(A)in subparagraph
				(A) by substituting $12,500 for $5,000,
							(B)in subparagraph (B) by substituting
				$20,000 for $10,000,
							(C)in subparagraph (C) by substituting
				$50,000 for $25,000, and
							(D)in subparagraph (D) by substituting
				$80,000 for
				$40,000.
							.
				(c)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				105.Modification of
			 definition of new qualified alternative fuel motor vehicle
				(a)In
			 generalClause (i) of section 30B(e)(4)(A) (relating to
			 definition of new qualified alternative fuel motor vehicle) is amended to read
			 as follows:
					
						(i)which—
							(I)is only capable of
				operating on an alternative fuel, or
							(II)is capable of operating on compressed or
				liquefied natural gas and (but not in combination with) gasoline or diesel
				fuel, but in no case shall such vehicle have an operating range of less than
				200 miles on compressed or liquefied natural
				gas.
							.
				(b)Conversions and
			 repowersParagraph (4) of
			 section 30B(e) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Conversions and
				repowers
							(i)In
				generalThe term new qualified alternative fuel
				vehicle includes the conversion or repower of a new or used vehicle so
				that it is capable of operating on a qualified alternative fuel as it was not
				previously capable of operating on an alternative fuel.
							(ii)Treatment as
				newA vehicle which has been converted to operate on alternative
				fuel shall be treated as new on the date of such conversion for purposes of
				this section.
							(iii)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such
				vehicle.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				IIPromote
			 production of NGVs by Original Equipment Manufacturers
			201.Credit for
			 producing vehicles fueled by natural gas or liquified natural gas
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business-related credits) is amended by inserting after section
			 45Q the following new section:
					
						45R.Production of
				vehicles fueled by natural gas or liquified natural gas
							(a)In
				generalFor purposes of section 38, in the case of a taxpayer who
				is a manufacturer of natural gas vehicles, the natural gas vehicle credit
				determined under this section for any taxable year with respect to each
				eligible natural gas vehicle produced by the taxpayer during such year is an
				amount equal to the lesser of—
								(1)10 percent of the
				manufacturer’s basis in such vehicle, or
								(2)$4,000.
								(b)Aggregate credit
				allowedThe aggregate amount of credit allowed under subsection
				(a) with respect to a taxpayer for any taxable year shall not exceed
				$200,000,000 reduced by the amount of the credit allowed under subsection (a)
				to the taxpayer (or any predecessor) for all prior taxable years.
							(c)DefinitionsFor
				purposes of this section—
								(1)Eligible natural
				gas vehicleThe term eligible natural gas vehicle
				means any motor vehicle (as defined in section 30(c)(2))—
									(A)which—
										(i)is
				only capable of operating on natural gas or liquefied natural gas, or
										(ii)is capable of operating on compressed or
				liquefied natural gas and (but not in combination with) gasoline or diesel
				fuel, but in no case shall such vehicle have an operating range of less than
				200 miles on compressed or liquefied natural gas, and
										(B)the final assembly
				of which is in the United States.
									(2)ManufacturerThe
				term manufacturer has the meaning given such term in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
								(d)Special
				rulesFor purposes of this section—
								(1)In
				generalRules similar to the rules of subsections (c), (d), and
				(e) of section 52 shall apply.
								(2)Controlled
				groups
									(A)In
				generalAll persons treated as a single employer under subsection
				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be
				treated as a single producer.
									(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
									(3)VerificationNo
				amount shall be allowed as a credit under subsection (a) with respect to which
				the taxpayer has not submitted such information or certification as the
				Secretary, in consultation with the Secretary of Energy, determines necessary.
								(e)TerminationThis
				section shall not apply to any vehicle produced after December 31, 2017.
							.
				(b)Credit To be part
			 of business creditSection 38(b) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following:
					
						(36)the natural gas
				vehicle credit determined under section
				45R(a).
						.
				(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 45Q the following new item:
					
						
							Sec. 45R. Production of vehicles fueled by natural gas or
				liquified natural
				gas.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 produced after December 31, 2008.
				IIITo
			 Incentivize the Installation of Natural Gas Fuel Pumps at Service Stations and
			 Depots and Domestic LNG Production Facilities for Small Energy
			 Producers
			301.Extension and
			 modification of alternative fuel vehicle refueling property credit
				(a)In
			 generalSubsection (g) of
			 section 30C is amended by striking and at the end of paragraph
			 (1), by redesignating paragraph (2) as paragraph (3), and by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)in the case of
				property relating to compressed or liquefied natural gas, after December 31,
				2027.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
				302.Increase in
			 credit for certain alternative fuel vehicle refueling properties
				(a)In
			 generalSubsection (b) of section 30C is amended to read as
			 follows:
					
						(b)LimitationThe credit allowed under subsection (a)
				with respect to all qualified alternative fuel vehicle refueling property
				placed in service by the taxpayer during the taxable year at a location shall
				not exceed—
							(1)except as provided in paragraph (2),
				$30,000 in the case of a property of a character subject to an allowance for
				depreciation,
							(2)in the case of a
				compressed natural gas, or liquefied natural gas, the lesser of—
								(A)50 percent of such
				cost, or
								(B)$100,000, and
								(3)$2,000 in any
				other
				case.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
				IVNatural Gas
			 Vehicles
			401.Natural gas
			 vehicles in Federal fleetNot
			 later than December 31, 2014, and thereafter, at least 50 percent of all new
			 vehicles purchased or placed into service by the United States Government shall
			 be vehicles that are capable of operating on compressed or liquefied natural
			 gas.
			402.Grants for
			 natural gas vehicles research and development
				(a)In
			 generalThe Secretary of
			 Energy may make grants to original equipment manufacturers of light duty and
			 heavy duty natural gas vehicles for the development of engines that reduce
			 emissions, improve performance and efficiency, and lower cost.
				(b)LimitationThe
			 aggregate amount of grants under subsection (a) for any fiscal year shall not
			 exceed $30,000,000.
				
